Case: 3:18-cv-00166-MPM-RP Doc #: 108 Filed: 10/06/20 1 of 1 PagelD #: 655

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI
OXFORD DIVISION
STATE FARM FIRE AND CASUALTY COMPANY,

AS SUBROGEE OF TAYLOR BOONE
AND LAUREL BOONE PLAINTIFFS

VS. CIVIL ACTION NO. 3:18cv166-MPM-RP

AMAZON.COM, INC.,
SAMSUNG SDI AMERICA, INC.,
SAMSUNG SDI CO., LTD.,
JOHN AND JANE DOES 1-10
AND ABC CORPORATIONS 1-10 DEFENDANTS
AGREED FINAL JUDGMENT OF DISMISSAL WITH PREJUDICE

This cause comes before the Court on the agreement and joint ore tenus motion of the
Plaintiff and Defendant Amazon.com, Inc. (“Amazon”) to dismiss all claims asserted against
Amazon with prejudice, with each party to bear its own costs and attorney fees. This Court,
being fully advised of the premises, finds that the motion to dismiss Amazon with prejudice is
well taken, should be granted and there is no just reason for delay for entry of this final
judgment.

IT IS, THEREFORE, ORDERED AND ADJUDGED that Defendant Amazon.com, Inc.,
is hereby DISMISSED WITH PREJUDICE, with each party to bear its own costs and attorney’s
fees. All claims against Samsung defendants remain. A

SO ORDERED AND ADJUDGED, this the (p day of p Ube yen , 2020.

OD YD:

ITED STATES DISTRICT JUDGE
